                                                 Case 2:20-cv-01025-CDB Document 1 Filed 05/26/20 Page 1 of 15



                                                BENDAU & BENDAU PLLC
                                            1   Clifford P. Bendau, II (AZ Bar No. 030204)
                                                Christopher J. Bendau (AZ Bar No. 032981)
                                            2   P.O. Box 97066
                                                Phoenix, Arizona 85060
                                            3   Telephone: (480) 382-5176
                                                Fax: (480) 304-3805
                                            4   Email: cliffordbendau@bendaulaw.com
                                                       chris@bendaulaw.com
                                            5   Attorneys for Plaintiff
                                            6
                                                                        UNITED STATES DISTRICT COURT
                                            7
                                                                               DISTRICT OF ARIZONA
                                            8
                                            9    Michael Escobar,                            No. ____________________________
                                           10                         Plaintiff,
                                                                                             COMPLAINT
                                           11    v.
BENDAU & BENDAU PLLC




                                           12    Angry Crab Shack Corporation, an
                                                 Arizona Corporation; Angry Crab Shack
                       Phoenix, AZ 85060




                                           13    BBQ, LLC, and Arizona Limited Liabilty
                        P.O. Box 97066




                                                 Company, Ronald Lou and Jane Doe
                                           14    Lou, a married couple, and Andrew
                                                 Diamond and Jane Doe Diamond, a
                                           15    married couple,
                                           16                         Defendant.
                                           17
                                           18         Plaintiff, Michael Escobar (“Plaintiff”), sues the Defendants, Angry Crab Shack
                                           19
                                                Corporation, Angry Crab Shack BBQ, LLC, Ronald Lou and Jane Doe Lou, and Andrew
                                           20
                                                Diamond and Jane Doe Diamond (collectively, “Defendants”) and alleges as follows:
                                           21
                                           22                              PRELIMINARY STATEMENT
                                           23         1.     This is an action for unpaid wages, liquidated damages, attorneys’ fees,
                                           24
                                                costs, and interest under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et
                                           25
                                                seq.; the Arizona Minimum Wage Act (“AMWA”), Arizona Revised Statutes (“A.R.S.”);
                                           26
                                           27   and the Arizona Wage Act (“AWA”), A.R.S. Title 23, Chapter 8.
                                           28
                                                                                           -1-
                                           29
                                           30
                                                  Case 2:20-cv-01025-CDB Document 1 Filed 05/26/20 Page 2 of 15




                                                       2.     The FLSA was enacted “to protect all covered workers from substandard
                                            1
                                            2   wages and oppressive working hours.” Barrentine v. Ark Best Freight Sys. Inc., 450 U.S.
                                            3   728, 739 (1981). Under the FLSA, employers must pay all non-exempt employees a
                                            4
                                                minimum wage of pay for all time spent working during their regular 40-hour
                                            5
                                                workweeks. See 29 U.S.C. § 206(a). Under the FLSA, employers must pay all non-
                                            6
                                            7   exempt employees one and one-half their regular rate of pay for all hours worked in
                                            8   excess of 40 hours in a workweek. See 29 U.S.C § 207.
                                            9
                                                       3.     The AMWA, A.R.S § 23-363, et seq., establishes a minimum wage within
                                           10
                                                the State of Arizona.
                                           11
BENDAU & BENDAU PLLC




                                           12          4.     The AWA, A.R.S § 23-350, et seq., establishes the law regarding the
                       Phoenix, AZ 85060




                                           13   payment of wages within the State of Arizona.
                        P.O. Box 97066




                                           14
                                                                              JURISDICTION AND VENUE
                                           15
                                                       5.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
                                           16
                                           17   29 U.S.C. § 201, et seq. because this civil action arises under the Constitution and law of

                                           18   the United States. This Court also has subject matter jurisdiction pursuant 28 U.S.C. §
                                           19
                                                1367 because the state law claims asserted herein are so related to claims in this action
                                           20
                                                over which this Court has subject matter jurisdiction that they form part of the same case
                                           21
                                           22   or controversy under Article III of the United States Constitution.

                                           23          6.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(ii) because
                                           24
                                                acts giving rise to the claims of Plaintiff occurred within the District of Arizona, and
                                           25
                                                Defendants regularly conduct business in and have engaged in the wrongful conduct
                                           26
                                           27   alleged herein – and, thus, are subject to personal jurisdiction in – this judicial district.

                                           28
                                                                                              -2-
                                           29
                                           30
                                                 Case 2:20-cv-01025-CDB Document 1 Filed 05/26/20 Page 3 of 15




                                                                                         PARTIES
                                            1
                                            2           7.    At all material times, Plaintiff is an individual residing in Maricopa County,
                                            3   Arizona, and is a former employee of Defendants.
                                            4
                                                        8.    At all material times, Defendant Angry Crab Shack Corporation was a
                                            5
                                                limited liability company duly licensed to transact business in the State of Arizona. At all
                                            6
                                            7   material times, Defendant Angry Crab Shack Corporation does business, has offices,
                                            8   and/or maintains agents for the transaction of its customary business in Maricopa County,
                                            9
                                                Arizona.
                                           10
                                                        9.    Defendant Angry Crab Shack Corporation is an Arizona limited liability,
                                           11
BENDAU & BENDAU PLLC




                                           12   authorized to do business in the State of Arizona and is at all relevant times Plaintiff’s
                       Phoenix, AZ 85060




                                           13   employer as defined by 29 U.S.C. § 203(d).
                        P.O. Box 97066




                                           14
                                                        10.   Under the FLSA, Angry Crab Shack Corporation is an employer. The
                                           15
                                                FLSA defines “employer” as any person who acts directly or indirectly in the interest of
                                           16
                                           17   an employer in relation to an employee. At all relevant times, Angry Crab Shack

                                           18   Corporation had the authority to hire and fire employees, supervised and controlled work
                                           19
                                                schedules or the conditions of employment, determined the rate and method of payment,
                                           20
                                                and maintained employment records in connection with Plaintiff’s employment with
                                           21
                                           22   Defendants. As a person who acted in the interest of Defendants in relation to the

                                           23   company’s employees, Angry Crab Shack Corporation is subject to liability under the
                                           24
                                                FLSA.
                                           25
                                                        11.   At all material times, Defendant Angry Crab Shack BBQ, LLC was a
                                           26
                                           27   limited liability company duly licensed to transact business in the State of Arizona. At all

                                           28
                                                                                             -3-
                                           29
                                           30
                                                 Case 2:20-cv-01025-CDB Document 1 Filed 05/26/20 Page 4 of 15




                                                material times, Defendant Angry Crab Shack BBQ, LLC does business, has offices,
                                            1
                                            2   and/or maintains agents for the transaction of its customary business in Maricopa County,
                                            3   Arizona.
                                            4
                                                        12.   Defendant Angry Crab Shack BBQ, LLC is an Arizona limited liability,
                                            5
                                                authorized to do business in the State of Arizona and is at all relevant times Plaintiff’s
                                            6
                                            7   employer as defined by 29 U.S.C. § 203(d).
                                            8           13.   Under the FLSA, Angry Crab Shack BBQ, LLC is an employer. The FLSA
                                            9
                                                defines “employer” as any person who acts directly or indirectly in the interest of an
                                           10
                                                employer in relation to an employee. At all relevant times, Angry Crab Shack BBQ, LLC
                                           11
BENDAU & BENDAU PLLC




                                           12   had the authority to hire and fire employees, supervised and controlled work schedules or
                       Phoenix, AZ 85060




                                           13   the conditions of employment, determined the rate and method of payment, and
                        P.O. Box 97066




                                           14
                                                maintained employment records in connection with Plaintiff’s employment with
                                           15
                                                Defendants. As a person who acted in the interest of Defendants in relation to the
                                           16
                                           17   company’s employees, Angry Crab Shack BBQ, LLC is subject to liability under the

                                           18   FLSA.
                                           19
                                                        14.   Defendants Ronald Lou and Jane Doe Lou are, upon information and
                                           20
                                                belief, husband and wife. They have caused events to take place giving rise to the claims
                                           21
                                           22   in this Complaint as to which their marital community is fully liable. Ronald Lou and

                                           23   Jane Doe Lou are owners of Angry Crab Shack Corporation and Angry Crab Shack BBQ,
                                           24
                                                LLC and were at all relevant times Plaintiff’s employer as defined by the FLSA, 29
                                           25
                                                U.S.C. § 203(d).
                                           26
                                           27
                                           28
                                                                                             -4-
                                           29
                                           30
                                                 Case 2:20-cv-01025-CDB Document 1 Filed 05/26/20 Page 5 of 15




                                                       15.    Under the FLSA, Defendants Ronald Lou and Jane Doe Lou are employers.
                                            1
                                            2   The FLSA defines “employer” as any individual who acts directly or indirectly in the
                                            3   interest of an employer in relation to an employee. Ronald Lou and Jane Doe Lou are
                                            4
                                                owners of Angry Crab Shack Corporation and Angry Crab Shack BBQ, LLC. At all
                                            5
                                                relevant times, they had the authority to hire and fire employees, supervised and
                                            6
                                            7   controlled work schedules or the conditions of employment, determined the rate and
                                            8   method of payment, and maintained employment records in connection with Plaintiff’s
                                            9
                                                employment with Defendants. As persons who acted in the interest of Defendants in
                                           10
                                                relation to the company’s employees, Ronald Lou and Jane Doe Lou are subject to
                                           11
BENDAU & BENDAU PLLC




                                           12   individual liability under the FLSA.
                       Phoenix, AZ 85060




                                           13          16.    Defendants Ronald Lou and Jane Doe Lou are, upon information and
                        P.O. Box 97066




                                           14
                                                belief, husband and wife. They have caused events to take place giving rise to the claims
                                           15
                                                in this Complaint as to which their marital community is fully liable. Ronald Lou and
                                           16
                                           17   Jane Doe Lou are owners of Angry Crab Shack Corporation and Angry Crab Shack BBQ,

                                           18   LLC and were at all relevant times Plaintiff’s employer as defined by the FLSA, 29
                                           19
                                                U.S.C. § 203(d).
                                           20
                                                       17.    Under the FLSA, Defendants Andrew Diamond and Jane Doe Diamond are
                                           21
                                           22   employers. The FLSA defines “employer” as any individual who acts directly or

                                           23   indirectly in the interest of an employer in relation to an employee. Andrew Diamond
                                           24
                                                and Jane Doe Diamond are owners of Angry Crab Shack Corporation and Angry Crab
                                           25
                                                Shack BBQ, LLC. At all relevant times, they had the authority to hire and fire
                                           26
                                           27   employees, supervised and controlled work schedules or the conditions of employment,

                                           28
                                                                                            -5-
                                           29
                                           30
                                                  Case 2:20-cv-01025-CDB Document 1 Filed 05/26/20 Page 6 of 15




                                                determined the rate and method of payment, and maintained employment records in
                                            1
                                            2   connection with Plaintiff’s employment with Defendants. As persons who acted in the
                                            3   interest of Defendants in relation to the company’s employees, Andrew Diamond and
                                            4
                                                Jane Doe Diamond are subject to individual liability under the FLSA.
                                            5
                                                          18.   Plaintiff is further informed, believes, and therefore alleges that each of the
                                            6
                                            7   Defendants herein gave consent to, ratified, and authorized the acts of all other
                                            8   Defendants, as alleged herein.
                                            9
                                                          19.   Defendants, and each of them, are sued in both their individual and
                                           10
                                                corporate capacities.
                                           11
BENDAU & BENDAU PLLC




                                           12             20.   Defendants are jointly and severally liable for the injuries and damages
                       Phoenix, AZ 85060




                                           13   sustained by Plaintiff.
                        P.O. Box 97066




                                           14
                                                          21.   At all relevant times, Plaintiff was an “employee” of Defendants Angry
                                           15
                                                Crab Shack Corporation, Angry Crab Shack BBQ, LLC, Ronald Lou and Jane Doe Lou,
                                           16
                                           17   and Andrew Diamond and Jane Doe Diamond as defined by the FLSA, 29 U.S.C. § 201,

                                           18   et seq.
                                           19
                                                          22.   The provisions set forth in the FLSA, 29 U.S.C. § 201, et seq., apply to
                                           20
                                                Defendants Angry Crab Shack Corporation, Angry Crab Shack BBQ, LLC, Ronald Lou
                                           21
                                           22   and Jane Doe Lou, and Andrew Diamond and Jane Doe Diamond.

                                           23             23.   At all relevant times, Angry Crab Shack Corporation, Angry Crab Shack
                                           24
                                                BBQ, LLC, Ronald Lou and Jane Doe Lou, and Andrew Diamond and Jane Doe
                                           25
                                                Diamond were and continue to be “employers” as defined by the FLSA, 29 U.S.C. § 201,
                                           26
                                           27   et seq.

                                           28
                                                                                               -6-
                                           29
                                           30
                                                 Case 2:20-cv-01025-CDB Document 1 Filed 05/26/20 Page 7 of 15




                                                       24.     The provisions set forth in the A.R.S. Title 23, Articles 7 and 8 apply to
                                            1
                                            2   Defendants Angry Crab Shack Corporation, Angry Crab Shack BBQ, LLC, Ronald Lou
                                            3   and Jane Doe Lou, and Andrew Diamond and Jane Doe Diamond.
                                            4
                                                       25.     At all relevant times, Plaintiff was an “employee” of Defendants Angry
                                            5
                                                Crab Shack Corporation, Angry Crab Shack BBQ, LLC, Ronald Lou and Jane Doe Lou,
                                            6
                                            7   and Andrew Diamond and Jane Doe Diamond as defined by the Arizona A.R.S. § 23-
                                            8   350, et seq.
                                            9
                                                       26.     At all relevant times, Defendants Angry Crab Shack Corporation, Angry
                                           10
                                                Crab Shack BBQ, LLC, Ronald Lou and Jane Doe Lou, and Andrew Diamond and Jane
                                           11
BENDAU & BENDAU PLLC




                                           12   Doe Diamond were and continue to be “employers” as defined by A.R.S. § 23-350.
                       Phoenix, AZ 85060




                                           13          27.     At all relevant times, Plaintiff was an “employee” of Defendants Angry
                        P.O. Box 97066




                                           14
                                                Crab Shack Corporation, Angry Crab Shack BBQ, LLC, Ronald Lou and Jane Doe Lou,
                                           15
                                                and Andrew Diamond and Jane Doe Diamond as defined by A.R.S. § 23-362.
                                           16
                                           17          28.     At all relevant times, Defendants Angry Crab Shack Corporation, Angry

                                           18   Crab Shack BBQ, LLC, Ronald Lou and Jane Doe Lou, and Andrew Diamond and Jane
                                           19
                                                Doe Diamond were and continue to be “employers” as defined by A.R.S. § 23-362.
                                           20
                                                       29.     Angry Crab Shack Corporation, Angry Crab Shack BBQ, LLC, Ronald Lou
                                           21
                                           22   and Jane Doe Lou, and Andrew Diamond and Jane Doe Diamond individually and/or

                                           23   through an enterprise or agent, directed and exercised control over Plaintiff’s work and
                                           24
                                                wages at all relevant times.
                                           25
                                                       30.     Plaintiff, in his work for Defendants Angry Crab Shack Corporation, Angry
                                           26
                                           27   Crab Shack BBQ, LLC, Ronald Lou and Jane Doe Lou, and Andrew Diamond and Jane

                                           28
                                                                                             -7-
                                           29
                                           30
                                                 Case 2:20-cv-01025-CDB Document 1 Filed 05/26/20 Page 8 of 15




                                                Doe Diamond, was employed by an enterprise engaged in commerce that had annual
                                            1
                                            2   gross sales of at least $500,000.
                                            3          31.    At all relevant times, Plaintiff, in his work for Defendants Angry Crab
                                            4
                                                Shack Corporation, Angry Crab Shack BBQ, LLC, Ronald Lou and Jane Doe Lou, and
                                            5
                                                Andrew Diamond and Jane Doe Diamond, was engaged in commerce or the production
                                            6
                                            7   of goods for commerce.
                                            8          32.    At all relevant times, Plaintiff, in his work for Angry Crab Shack
                                            9
                                                Corporation, Angry Crab Shack BBQ, LLC, Ronald Lou and Jane Doe Lou, and Andrew
                                           10
                                                Diamond and Jane Doe Diamond, was engaged in interstate commerce.
                                           11
BENDAU & BENDAU PLLC




                                           12          33.    Plaintiff, in his work for Defendants Angry Crab Shack Corporation, Angry
                       Phoenix, AZ 85060




                                           13   Crab Shack BBQ, LLC, Ronald Lou and Jane Doe Lou, and Andrew Diamond and Jane
                        P.O. Box 97066




                                           14
                                                Doe Diamond, regularly handled goods produced or transported in interstate commerce.
                                           15
                                                                               NATURE OF THE CLAIM
                                           16
                                           17          34.    Defendants own and/or operate as Angry Crab Shack, an enterprise located

                                           18   in Maricopa County, Arizona.
                                           19
                                                       35.    Plaintiff was hired by Defendants as a cook, and Plaintiff worked for
                                           20
                                                Defendants until approximately January 2020. Plaintiff was hired to perform work at
                                           21
                                           22   Angry Crab Shack & BBQ located at 28th Street and Indian School in Phoenix, AZ (the

                                           23   “Indian School Location”).
                                           24
                                                       36.    Defendants, in their sole discretion, agreed to pay Plaintiff $13.50 per hour
                                           25
                                                for all hours he worked.
                                           26
                                           27
                                           28
                                                                                            -8-
                                           29
                                           30
                                                 Case 2:20-cv-01025-CDB Document 1 Filed 05/26/20 Page 9 of 15




                                                      37.    During the time that Plaintiff worked for Defendants, Plaintiff worked
                                            1
                                            2   approximately 40 hours per week.
                                            3         38.    Plaintiff did not receive any wages whatsoever for his final two weeks of
                                            4
                                                employment at the Indian School Location.
                                            5
                                                      39.    Plaintiff’s worked approximately 80 hours at the Indian School Location
                                            6
                                            7   for which he was not compensated any wage whatsoever.
                                            8         40.    After those final two weeks working at the Indian School Location,
                                            9
                                                Defendants transferred Plaintiff to the Angry Crab Shack restaurant located at the I-17
                                           10
                                                and Happy Valley Road (the “Happy ValleyLocation”).
                                           11
BENDAU & BENDAU PLLC




                                           12         41.    Upon being transferred, rather than having Plaintiff perform work as a
                       Phoenix, AZ 85060




                                           13   cook, Defendants required Plaintiff perform cleaning duties at the Happy Valley
                        P.O. Box 97066




                                           14
                                                Location.
                                           15
                                                      42.    Plaintiff performed cleaning work for Defendants at the Happy Valley
                                           16
                                           17   Location for approximately two weeks, approximately 50 hours total.

                                           18         43.    Defendants did not compensate Plaintiff any wage whatsoever for such
                                           19
                                                hours worked.
                                           20
                                                      44.    As a result, Defendants failed to compensate Plaintiff any wages
                                           21
                                           22   whatsoever for his final weeks of work.

                                           23         45.    As a result of Defendants’ having willfully and improperly failed to
                                           24
                                                compensate Plaintiff any wages whatsoever for his final weeks of work, Defendants
                                           25
                                                failed to pay the applicable minimum wage to Plaintiff.
                                           26
                                           27
                                           28
                                                                                            -9-
                                           29
                                           30
                                                 Case 2:20-cv-01025-CDB Document 1 Filed 05/26/20 Page 10 of 15




                                                       46.    As a result of Defendants’ having willfully and improperly failed to
                                            1
                                            2   compensate Plaintiff any wages whatsoever for his final weeks of work, Defendants
                                            3   violated 29 U.S.C. § 206(a).
                                            4
                                                       47.    As a result of Defendants’ having willfully and improperly failed to
                                            5
                                                compensate Plaintiff any wages whatsoever for his final weeks of work, Defendants have
                                            6
                                            7   violated the AMWA, A.R.S. § 23-363.
                                            8          48.    Defendants have and continue to violate the FLSA by not paying Plaintiff
                                            9
                                                the full applicable minimum wage for all hours worked during his regular workweeks.
                                           10
                                                       49.    Defendants have and continue to violate the AMWA by not paying Plaintiff
                                           11
BENDAU & BENDAU PLLC




                                           12   the full applicable minimum wage for all hours worked during his regular workweeks.
                       Phoenix, AZ 85060




                                           13          50.    Defendants have and continue to violate the AWA by not paying Plaintiff
                        P.O. Box 97066




                                           14
                                                wages owed for all hours worked during his regular workweeks.
                                           15
                                                       51.    Plaintiff is a covered employee within the meaning of the FLSA.
                                           16
                                           17          52.    Plaintiff is a covered employee within the meaning of the AMWA.

                                           18          53.    Plaintiff is a covered employee within the meaning of the AWA.
                                           19
                                                       54.    Plaintiff was a non-exempt employee.
                                           20
                                                       55.    Defendants refused and/or failed to properly disclose to or apprise Plaintiff
                                           21
                                           22   of his rights under the FLSA.

                                           23          56.    Defendants individually and/or through an enterprise or agent, directed and
                                           24
                                                exercised control over Plaintiff’s work and wages at all relevant times.
                                           25
                                                       57.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
                                           26
                                           27   from Defendants compensation for unpaid wages, an additional amount equal amount as

                                           28
                                                                                            -10-
                                           29
                                           30
                                                 Case 2:20-cv-01025-CDB Document 1 Filed 05/26/20 Page 11 of 15




                                                liquidated damages, interest, and reasonable attorney’s fees and costs of this action under
                                            1
                                            2   29 U.S.C. § 216(b).
                                            3          58.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
                                            4
                                                from Defendants compensation for unpaid wages, an additional amount equal to twice the
                                            5
                                                unpaid wages as liquidated damages, interest, and reasonable attorney’s fees and costs of
                                            6
                                            7   this action under A.R.S § 23-363.
                                            8          59.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
                                            9
                                                from Defendants compensation for treble the amount of wages owed to Plaintiff under
                                           10
                                                A.R.S § 23-355.
                                           11
BENDAU & BENDAU PLLC




                                           12                     COUNT ONE: FAIR LABOR STANDARDS ACT
                                                                     FAILURE TO PAY MINIMUM WAGE
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14          60.    Plaintiff realleges and incorporates by reference all allegations in all

                                           15   preceding paragraphs.
                                           16
                                                       61.    Defendants willfully and improperly failed to compensate Plaintiff any
                                           17
                                                wages whatsoever for his final weeks of work.
                                           18
                                           19          62.    As a result, Defendants failed to pay the applicable minimum wage to

                                           20   Plaintiff.
                                           21          63.    Defendants’ practice of willfully and improperly deducting amounts from
                                           22
                                                Plaintiff’s paycheck violated the FLSA, 29 U.S.C. § 206(a).
                                           23
                                           24          64.    Plaintiff is therefore entitled to compensation for the full applicable

                                           25   minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as
                                           26   liquidated damages, together with interest, reasonable attorney’s fees, and costs.
                                           27
                                           28
                                                                                            -11-
                                           29
                                           30
                                                 Case 2:20-cv-01025-CDB Document 1 Filed 05/26/20 Page 12 of 15




                                                       WHEREFORE, Plaintiff, Michael Escobar, respectfully requests that this Court
                                            1
                                            2   grant the following relief in Plaintiff’s favor, and against Defendants:
                                            3          A.          For the Court to declare and find that the Defendants committed one of
                                            4
                                                                   more of the following acts:
                                            5
                                                              i.          Violated minimum wage provisions of the FLSA, 29 U.S.C. §
                                            6
                                            7                             206(a), by failing to pay proper minimum wages;
                                            8                ii.          Willfully violated minimum wage provisions of the FLSA, 29
                                            9
                                                                          U.S.C. § 206(a) by willfully failing to pay proper minimum wages;
                                           10
                                                       B.          For the Court to award Plaintiff’s unpaid minimum wage damages, to be
                                           11
BENDAU & BENDAU PLLC




                                           12                      determined at trial;
                       Phoenix, AZ 85060




                                           13          C.          For the Court to award compensatory damages, including liquidated
                        P.O. Box 97066




                                           14
                                                                   damages pursuant to 29 U.S.C. § 216(b), to be determined at trial;
                                           15
                                                       D.          For the Court to award prejudgment and post-judgment interest;
                                           16
                                           17          E.          For the Court to award Plaintiff reasonable attorneys’ fees and costs of the

                                           18                      action pursuant to 29 U.S.C. § 216(b) and all other causes of action set
                                           19
                                                                   forth herein;
                                           20
                                                       F.          Such other relief as this Court shall deem just and proper.
                                           21
                                           22                        COUNT TWO: ARIZONA MINIMUM WAGE ACT
                                                                         FAILURE TO PAY MINIMUM WAGE
                                           23
                                           24          65.         Plaintiff realleges and incorporates by reference all allegations in all

                                           25   preceding paragraphs.
                                           26
                                           27
                                           28
                                                                                                 -12-
                                           29
                                           30
                                                 Case 2:20-cv-01025-CDB Document 1 Filed 05/26/20 Page 13 of 15




                                                       66.         Defendants willfully and improperly failed to compensate Plaintiff any
                                            1
                                            2   wages whatsoever for his final weeks of work.
                                            3          67.         As a result, Defendants failed to pay the applicable minimum wage to
                                            4
                                                Plaintiff.
                                            5
                                                       68.         Defendants’ practice of willfully failing or refusing to pay Plaintiff at the
                                            6
                                            7   required minimum wage rate violates the AMWA, A.R.S. § 23-363.
                                            8          69.         Plaintiff is therefore entitled to compensation for the full applicable
                                            9
                                                minimum wage at an hourly rate, to be proven at trial, plus an amount equal to twice the
                                           10
                                                unpaid wages as liquidated damages, together with interest, reasonable attorney’s fees,
                                           11
BENDAU & BENDAU PLLC




                                           12   and costs.
                       Phoenix, AZ 85060




                                           13          WHEREFORE, Plaintiff, Michael Escobar, respectfully requests that this Court
                        P.O. Box 97066




                                           14
                                                grant the following relief in Plaintiff’s favor, and against Defendants:
                                           15
                                                       A.          For the Court to declare and find that the Defendants committed one of
                                           16
                                           17                      more of the following acts:

                                           18                 i.          Violated minimum wage provisions of the AMWA, A.R.S. § 23-
                                           19
                                                                          363, by failing to pay proper minimum wages;
                                           20
                                                             ii.          Willfully violated minimum wage provisions of the AMWA, A.R.S.
                                           21
                                           22                             § 23-363 by willfully failing to pay proper minimum wages;

                                           23          B.          For the Court to award Plaintiff’s unpaid minimum wage damages, to be
                                           24
                                                                   determined at trial;
                                           25
                                                       C.          For the Court to award compensatory damages, including liquidated
                                           26
                                           27                      damages pursuant to A.R.S. § 23-364, to be determined at trial;

                                           28
                                                                                                 -13-
                                           29
                                           30
                                                 Case 2:20-cv-01025-CDB Document 1 Filed 05/26/20 Page 14 of 15




                                                       D.     For the Court to award prejudgment and post-judgment interest;
                                            1
                                            2          E.     For the Court to award Plaintiff reasonable attorneys’ fees and costs of the
                                            3                 action pursuant to A.R.S. § 23-364 and all other causes of action set forth
                                            4
                                                              herein;
                                            5
                                                       F.     Such other relief as this Court shall deem just and proper.
                                            6
                                            7                             COUNT THREE: ARIZONA WAGE ACT
                                                                            FAILURE TO PAY WAGES OWED
                                            8
                                            9          70.    Plaintiff realleges and incorporates by reference all allegations in all

                                           10   preceding paragraphs.
                                           11
BENDAU & BENDAU PLLC




                                                       71.    Defendants willfully failed or refused to compensate Plaintiff any wages
                                           12
                                                whatsoever for his final weeks of work.
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14          72.    Defendant’s practice of willfully failing to pay Plaintiff wages for labor

                                           15   performed violates the AWA, A.R.S. § 23-351.
                                           16
                                                       73.    Plaintiff is therefore entitled to compensation for an amount equal to treble
                                           17
                                                the full applicable wages due and owing at an hourly rate, to be proven at trial.
                                           18
                                           19          WHEREFORE, Plaintiff, Michael Escobar, individually, respectfully requests

                                           20   that this Court grant the following relief in Plaintiff’s favor, and against Defendants:
                                           21          A.     For the Court to declare and find that the Defendants violated A.R.S. Title
                                           22
                                                              23, Chapter 2, by failing to pay wages owed to Plaintiff;
                                           23
                                           24          B.     For the Court to award compensatory damages, including treble the amount

                                           25                 of wages owed to Plaintiffs, pursuant to A.R.S. § 23-355, to be determined
                                           26                 at trial;
                                           27
                                           28
                                                                                            -14-
                                           29
                                           30
                                                Case 2:20-cv-01025-CDB Document 1 Filed 05/26/20 Page 15 of 15




                                                    C.     For the Court to award prejudgment and post-judgment interest;
                                            1
                                            2       D.     For the Court to award Plaintiff reasonable attorneys’ fees and costs;
                                            3       E.     Such other relief as this Court shall deem just and proper.
                                            4
                                            5
                                                                             JURY TRIAL DEMAND
                                            6
                                            7       Plaintiff hereby demands a trial by jury on all issues so triable.
                                            8       RESPECTFULLY SUBMITTED this 26th Day of May, 2020.
                                            9
                                                                                        BENDAU & BENDAU PLLC
                                           10
                                                                                                By: /s/ Clifford P. Bendau, II
                                           11
BENDAU & BENDAU PLLC




                                                                                                Clifford P. Bendau, II
                                           12                                                   Christopher J. Bendau
                                                                                                Attorneys for Plaintiff
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14
                                           15
                                           16
                                           17
                                           18
                                           19
                                           20
                                           21
                                           22
                                           23
                                           24
                                           25
                                           26
                                           27
                                           28
                                                                                         -15-
                                           29
                                           30
